Exhibit 10.2

 

[gbgd20130710_8kex10-2img003.gif]

 

 

Execution Version




 

$8,800,000 Mine Owner Debt Facilities Agreement

 

Mego Gold LLC

 

as Borrower

 

Linne Mining LLC

 

as Lender

 

Global Gold Corporation

 

GGCR Mining LLC

 

and

 

Global Gold Consolidated Resources Limited

 

as Guarantors

 



 

 

 

Dated 5 July 2013

 

 

 
 

--------------------------------------------------------------------------------

 

 

CONTENTS




 





CLAUSE    PAGE       

1.

INTERPRETATION

1

2.

THE FACILITIES

8

3.

APPLICATION OF ADVANCES

9

4.

LEASE FINANCING

9

5.

CONDITIONS PRECEDENT

9

6.

DRAWDOWN PROCEDURES

10

7.

INTEREST

11

8.

REPAYMENT AND PREPAYMENT

12

9.

PAYMENTS

13

10.

TAXES

13

11.

CHANGE IN CIRCUMSTANCES

13

12.

VAT AND STAMP DUTIES

14

13.

GUARANTEE AND INDEMNITY

14

14.

REPRESENTATIONS AND WARRANTIES GIVEN BY THE OBLIGORS

18

15.

REPRESENTATIONS AND WARRANTIES GIVEN BY THE LENDER

22

16.

UNDERTAKINGS

23

17.

EVENTS OF DEFAULT

25

18.

APPLICATION OF MONEYS

28

19.

NOTICES

29

20.

NO IMPLIED WAIVERS

29

21.

INVALIDITY OF ANY PROVISION

30

22.

CONFIDENTIALITY

30

23.

CHANGES TO PARTIES

30

24.

AMENDMENT

30

25.

ENTIRE AGREEMENT

30

26.

ARBITRATION

30

27.

GOVERNING LAW

31

28.

COUNTERPARTS

31

SCHEDULE 1 35 Conditions Precedent 35 SCHEDULE 2 37 Form of Utilisation Request
37 SCHEDULE 3 38 Master Lease Terms 38



 

 

 
 

--------------------------------------------------------------------------------

 

 


THIS AGREEMENT is made on 5 July 2013




BETWEEN:




(1)

MEGO GOLD LLC, a limited liability company incorporated in the Republic of
Armenia with registration number 77 110 00610 and its registered office at Suite
#2, 2A Tamanian Street, Armenia, 0009 (the "Borrower");

   

(2)

LINNE MINING LLC, a limited liability company incorporated in the Republic of
Armenia with registration number 286.110.774820 and its address at c/o Ameria 9,
G. Lusavorich Str. Yerevan 0015, Armenia (the "Lender");

   

(3)

GLOBAL GOLD CORPORATION, a Delaware USA corporation with its principal offices
at the International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580, USA ("GGC");

   

(4)

GGCR MINING LLC, a Delaware USA corporation with registration number 0464364 and
with its registered office at 2711 Centerville Road, Suite 400, Wilmington, DE
19808, USA ("GGCRM");

   

(5)

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, a Jersey incorporated limited
liability company, with registered number 109058 and its principal offices at
Ogier, House, The Esplanade, St Helier, Jersey, JE4 9WG ("GGCRL" and together
with GGCRM and GGC, the "Guarantors" and each a "Guarantor").




THE PARTIES AGREE AS FOLLOWS:




1.

INTERPRETATION




1.1

In this Agreement, unless the context otherwise requires, the following
expressions have the following meanings:




"ABB" means Armbusinessbank Close Joint Stock Company;




"ABB Debt Facilities Agreement" means the $2,500,000 senior secured credit line
agreement dated 26 March 2010 between the Mine Owner as borrower and ABB as
lender, the outstanding debt and the payment schedule of which is set out in
Schedule 5 (ABB Debt Payment Schedule) of the Operating Agreement;




"ABB Security" has the meaning given to it in the Operating Agreement;




"Additional Capex Facility" means the term loan facility to be made available by
the Lender pursuant to clause 2.1(c) (Facilities);




"Additional Capex Facility Final Repayment Date" means with respect to each
Additional Capex Loan under the Additional Capex Facility, the earlier of:




 

(a)

two (2) years from the relevant Utilisation Date; and




 

(b)

31 December 2027;

 

"Additional Capex Facility Uses" has the meaning given to it under the Operating
Agreement;




"Additional Capex Loan" means the principal amount of the Advances borrowed and
outstanding under the Additional Capex Facility from time to time;




"Advance" means the principal amount of each borrowing under the Facilities or
any of them;

 

 
1

--------------------------------------------------------------------------------

 

 




"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;




"Agreement" means this agreement, together with the schedules and annexes to
this agreement;




"Authorisation" has the meaning given to it in the Operating Agreement;




"Availability Period" means:




 

(a)

in the case of the Capex Facility, the period commencing on Financial Close and
ending on 31 December 2014;

       

(b)

in the case of the Opex Facility, the period commencing on Financial Close and
ending on 31 December 2025; and

       

(c)

in the case of the Additional Capex Facility, the period commencing on Financial
Close and ending on 31 December 2016;




"Business Day" means a day (other than a Saturday or a Sunday) on which banks
and financial markets are open in London for the transaction of business of the
nature required by this Agreement;




"Capex Facility" means the term loan facility to be made available by the Lender
pursuant to clause 2.1(a) (Facilities);




"Capex Facility Final Repayment Date" means the earlier of:




 

(a)

31 December 2016; and




 

(b)

the date on which all Advances under the Capex Facility have been repaid in
full;




"Capex Facility Uses" has the meaning given to it under the Operating Agreement;




"Capex Loan" means the principal amount of the Advances borrowed and outstanding
under the Capex Facility from time to time;




"Capex Plan" means the approved Capex Plan pursuant to clause 8 (Work Programmes
and Budgets) of the Operating Agreement;




"Default Interest Period" has the meaning given to it in clause 7.4 (Payment of
Interest);




"Default Rate" has the meaning given to it in clause (Payment of Interest);




"Dollars" means the lawful currency for the time being of the United States of
America;




"Event of Default" means any of the events specified in clause (Events of
Default);




"Facilities" means the Capex Loan Facility, the Opex Loan Facility and the
Additional Capex Loan Facility made available to the Borrower pursuant to this
Agreement;




"Final Repayment Date" means the Additional Capex Loan Final Repayment Date, the
Capex Loan Final Repayment Date or the Opex Loan Final Repayment Date as
applicable;




"Finance Documents" means this Agreement, any Lease and any other agreement
expressed to be made supplemental to and/or modifying this Agreement or entered
into by the Borrower pursuant hereto, and "Finance Document" means any of them;

 

 
2

--------------------------------------------------------------------------------

 

 




"Financial Close" means the date on which the Lender gives notice to the
Borrower confirming that the initial conditions precedent have been satisfied in
accordance with clause (Notification);




"Financial Indebtedness" means (without double counting) any indebtedness in
relation to or arising under or in connection with:




 

(a)

monies borrowed and debit balances at banks or other financial institutions;

       

(b)

any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

       

(c)

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

       

(d)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis;

       

(e)

the purchase price of any asset or service to the extent payable after the time
of sale or delivery, where the deferred payment is arranged as a method of
raising finance;

       

(f)

the sale price of any asset or service to the extent paid before the time of
sale or delivery liable to effect that sale or delivery, where the advance
payment is arranged as a method of raising finance;

       

(g)

the amount of any liability in respect of any finance lease, hire purchase,
credit sale or conditional sale agreement;

       

(h)

any hedging or derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price, including but not
limited to, interest rate derivatives, commodity derivatives and inflation
derivatives (and when calculating the value of any derivative transaction, only
the marked to market value (or, if any actual amount is due as a result of the
termination or close-out of that transaction, that amount) shall be taken into
account);

       

(i)

any amount payable by the Borrower in relation to the redemption of any share
capital or other securities issued by it;

       

(j)

any preference share which is capable of redemption prior to the later of the
Opex Facility Final Repayment Date and the Capex Facility Final Repayment Date;

       

(k)

any amount raised under any other transaction having the commercial effect of a
borrowing; and

       

(l)

the amount of any liability in respect of any guarantee of indebtedness of any
person of a type referred to in paragraphs (a) to (k) (inclusive) (above);

 

"Guarantee" means the guarantee dated 25 February 2010 between GGC and the
Offtaker in respect of the Borrower's obligations under the Offtake Agreement;




"Holding Company" means a holding company as defined in section 1159 of the
Companies Act 2006;




"Indebtedness" means all money and liabilities now or hereafter due, owing or
incurred to the Lender by the Borrower under the Finance Documents in any
currency or currencies whether present or future, actual or contingent, whether
incurred solely or jointly with any other person and whether as principal or
surety;

 

 
3

--------------------------------------------------------------------------------

 

 




"Industrial Minerals Security" means security over a stockpile of 20,000 tons of
ore pledged to the Offtaker under a security agreement dated 25 February 2010
between the Offtaker and the Mine Owner in connection with the Offtake
Agreement;




"Interest Period" means a period by reference to which interest is calculated
and payable on the Loans or overdue sum;




"Lease Agreement" has the meaning set out in schedule 3 (Master Lease Terms);




"LIBOR" means, in relation to any Advance or overdue amount, the rate per annum
equal to the offered quotation which appears on the appropriate page of the
Reuters screen at or about 11.00 a.m. on the applicable Rate Fixing Day for the
currency of the relevant Loan or overdue amount for a period of one quarter or,
if no Reuters service is available, on any other service which displays an
average British Bankers Association Interest Settlement Rate for the relevant
currency which the Lender, after consultation with the Borrower, selects and if
any such rate is below zero, LIBOR will be deemed to be zero;




"Loans" means the Capex Loan, Opex Loan and Additional Capex Loan;




"Margin" means 8 per cent. per annum;




"Market Disruption Event" means at or about noon on the Rate Fixing Day for the
relevant Interest Period, there being no Reuters or any other service which
displays an average British Bankers Association Interest Settlement Rate
available;




"Master Lease Terms" means the master lease terms set out in Schedule 3 (Master
Lease Terms);




"Material Adverse Effect" means in the opinion of the Lender (acting
reasonably), a material adverse effect on:




 

(a)

the business, operations, property or condition (financial or otherwise) of the
Borrower;




 

(b)

the ability of the Borrower to perform its payment obligations under any
Transaction Document as and when such obligations fall due; or




 

(c)

the validity or enforceability of any Finance Document, or the effectiveness or
ranking of any Security granted or purporting to be granted pursuant to any of,
the Finance Documents or the rights or remedies of the Lender under any of the
Finance Documents;

 

"Mine Owner" means the Borrower;




"Mine Owner Property" has the meaning given to it in the Operating Agreement;




"Mining Licence (Permission)" has the meaning given to it in the Operating
Agreement;




"Movable Mine Equipment" has the meaning given to it in schedule 3 (Master Lease
Terms);




"Obligors" means the Borrower and the Guarantors;




"Offtake Agreement" means the offtake agreement dated 25 February 2010 between
the Borrower as seller and the Offtaker as offtaker as amended pursuant to an
addendum dated on or around the date of this Agreement;

 

 
4

--------------------------------------------------------------------------------

 

 




"Offtaker" means the Operator Debt Facilities Provider;




"Operating Account" means the escrow account established pursuant to clause
5.4(a) of the Operating Agreement to which all Revenues and Loans due shall be
paid for the purposes of administering the payment waterfall in accordance with
clause 10 (Revenues and Payment Waterfall) of the Operating Agreement;




"Operations Account Agreement" means an escrow account and operations agreement
entered into on or around the date of this Agreement between the Mine Owner, the
Lender and HSBC Bank Armenia cjsc relating to the Operating Account;




"Operating Agreement" means the operating agreement dated on or around the date
of this Agreement between the Lender as Operator, the Borrower as Mine Owner and
GGC, GGCRL and GGCR Mining LLC, each as guarantors;




"Operations" has the meaning given to it in the Operating Agreement;




"Operator Debt Facilities Agreement" means the loan agreement entered into on or
around the date of this Agreement between the Lender as borrower and the
Operator Debt Facilities Provider as lender;




"Operator Debt Facilities Provider" means Industrial Minerals S.A., a company
incorporated in Switzerland with registration number CH-660.6.340.008-3 and its
registered office at c/o Lenz & Staehelin, Rte de Chene 30, 1208 Geneve,
Switzerland;




"Opex Budget" means the approved Opex Budget pursuant to clause 8 (Work
Programmes and Budgets) of the Operating Agreement;




"Opex Facility" means the term loan facility to be made available by the Lender
pursuant to clause 2.1(b) (Facilities);




"Opex Facility Final Repayment Date" means with respect to each Advance under
the Opex Facility, the earlier of:




 

(a)

six (6) months from the relevant Utilisation Date; and




 

(b)

31 December 2027;




"Opex Facility Uses" has the meaning given to it under the Operating Agreement;




"Opex Loan" means the principal amount of the Advances borrowed and outstanding
under the Opex Facility from time to time;




"Permitted Security" means any Security permitted under clause (Negative
Pledge);




"Permitted Indebtedness" means any Financial Indebtedness permitted under clause
(Financial Indebtedness);




"Payment Waterfall" means the payment waterfall set out in schedule 2 to the
Operating Agreement and administered in accordance with clause 10 (Revenues and
Payment Waterfall) of the Operating Agreement;




"Products" has the meaning given to it in the Operating Agreement;




"Project Documents" means the Operating Agreement, the Offtake Agreement, the
Share Option Deed, the Operator Debt Facilities Agreement, the Operations
Account Agreement, the Guarantee and each Security Document;

 

 
5

--------------------------------------------------------------------------------

 

 




"Potential Event of Default" means any event which with the giving of any notice
and/or the expiry of any grace period, in each case, as expressly provided for
in clause (Events of Default), would constitute an Event of Default;




"Rate Fixing Day" means, in relation to any Loan, its Utilisation Date and in
relation to any Interest Period, the second business day before the first day of
that Interest Period;




"Repayment Date" means:




 

(a)

in relation to the first repayment date for the Capex Facility, 1 January 2014;




 

(b)

in relation to the Capex Facility (other than the first repayment date), the
Opex Facility and the Additional Capex Facility, the last Business Day of each
month annually up to and including the relevant Final Repayment Date; and




 

(c)

following an Event of Default which is continuing, such repayment date as the
Lender may specify to the Borrower in any notice served pursuant to clause
17.15(c)

 

"Repayment Schedule" means the relevant repayment schedule in respect of each of
the Loans as set out in the Utilisation Reports;




"Revenues" has the meaning given to it under the Operating Agreement;




"Security" means any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, right of set-off, security trust, assignment by way of security,
reservation of title, any other security interest or any other agreement or
arrangement (including a sale and repurchase arrangement) having the commercial
effect of conferring security;




"Security Document" means:




 

(a)

a pledge granted by the Mine Owner over the Mining Licence (Permission) and
certain other assets of the Mine Owner pursuant to a pledge agreement (the
"Mining Licence (Permission) Pledge Agreement");

       

(b)

a pledge granted by GGCRM over the issued share capital of the Mine Owner
pursuant to a share pledge agreement (the "Share Pledge Agreement"); and

       

(c)

a pledge granted by Getik Mining Company LLC over the permission of exploration
for mining purposes No. 29/035 (formerly No. 85) relating to deposits in Getik
pursuant to a subsoil use rights pledge agreement (the "Getik Mining Subsoil Use
Rights Pledge Agreement"),




in each case dated on or around the date of this Agreement and granted in favour
of the Lender;




"Share Option Deed" means a share option deed to be entered into by GGC, GGCRL,
GGCRM, the Mine Owner and Jacero Holdings Limited on or around the date of this
Agreement;




"Subsidiary" means a subsidiary undertaking within the meaning of section 1162
of the Companies Act 2006;




"Taxes" means and includes all present and future income and other taxes,
levies, assessments, imposts, deductions, charges, duties, compulsory loans and
withholdings whatsoever and wheresoever imposed and any charges in the nature of
taxation together with interest thereon and penalties and fines with respect
thereto, if any, and any payments made on or in respect thereof and "Tax" and
"Taxation" shall be construed accordingly;

 

 
6

--------------------------------------------------------------------------------

 

 




"Total Facility Amount" means $8,800,000;




"Toukhmanuk Mine Licences and Authorisations" has the meaning given to it in the
Operating Agreement;




"Transaction Documents" means the Finance Documents and Project Documents;




"Utilisation Date" in relation to an Advance, means the date on which that
Advance is, or is to be drawn down by the Borrower in accordance with the
Utilisation Request;




"Utilisation Request" means a notice requesting that the Loans be made available
in accordance with clause (Delivery of Utilisation Request) in the form set out
in ; and




"Utilisation Report" means each report which is delivered by the Borrower to the
Lender on the date of each Utilisation Request and specifying the following:




 

(a)

the amount of all Loans which have been advanced pursuant to earlier Utilisation
Requests (save in the case of the first Utilisation Report);

       

(b)

the respective purposes of all Loans which have been advanced pursuant to
earlier Utilisation Requests (save in the case of the first Utilisation Report);

       

(c)

a repayment schedule in respect of the Loan to be advanced on the date of such
Utilisation Report; and

       

(d)

a repayment schedule in respect of each of the relevant outstanding Loans (save
in the case of the first Utilisation Report).

 

1.2

In this Agreement, unless the context otherwise requires, a reference to:




 

(a)

a document being "in the agreed form" means in a form agreed between the
Borrower and the Lender and initialled by them or on their behalf for
identification;

       

(b)

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

       

(c)

a "month" means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month provided that if:




 

(i)

any such period would otherwise end on a day which is not a Business Day, it
shall end on the next Business Day in the same calendar month or, if none, on
the preceding Business Day; and




 

(ii)

a period starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month

     

(and references to "months" shall be construed accordingly).




 

(d)

a "person" includes any person, individual, firm, company, corporation, trust,
fund, government, state or agency of a state or any undertaking (within the
meaning of section 1161(1) of the Companies Act 2006) or other association
(whether or not having separate legal personality) or any two or more of the
foregoing;

       

(e)

"repayment" includes "prepayment" and its grammatical variations and cognate
expressions shall be construed accordingly;

 

 
7

--------------------------------------------------------------------------------

 

 


 

(f)

"winding-up" of any person includes its dissolution and/or termination and/or
any equivalent or analogous proceedings under the law of any jurisdiction in
which the person concerned is incorporated, registered, established or carries
on business or to which that person is subject; and

       

(g)

"reservations" means (i) the principle that equitable remedies are remedies
which may be granted or refused at the discretion of the court, (ii) the
limitation on enforcement as a result of laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors
generally, (iii) the principle that certain types of security expressed to take
effect as fixed security may, as a result of the ability of the Company to deal
with the assets subject to that security on terms permitted under the Finance
Documents, take effect as floating security, (iv) the requirement that an
assignment must be notified to the relevant counterparty if it is to take effect
as a legal assignment, (v) the principle that, if security is purported to be
created (or an assignment is purported to be made) by the Company in breach of
any prohibition imposed on the Company creating security over (or assigning)
that asset, this may affect the validity of the security purported to created,
(vi) the time-barring of claims under the Limitation Acts and (vii) rules
against penalties and similar principles.




1.3

Save where a contrary intention appears, in this Agreement:




 

(a)

a reference to the Borrower or the Lender is, where relevant, deemed to be a
reference to or to include, as appropriate, their respective successors or
assigns;

       

(b)

references to clauses and schedules are references to, respectively, clauses of
and schedules to this Agreement and references to this Agreement include its
schedules;

       

(c)

a reference to (or to any specified provision of) any agreement, deed or other
instrument (including the Transaction Documents) is to be construed as a
reference to that agreement, deed or other instrument or that provision as it
may have been or hereafter be, from time to time, amended, varied, supplemented,
restated or novated but excluding for this purpose any amendment, variation,
supplement or modification which is contrary to any provision of any of the
Transaction Documents;

       

(d)

a reference to a statute or statutory instrument or accounting standard or any
provision thereof is to be construed as a reference to that statute or statutory
instrument or accounting standard or such provision thereof as the same may have
been, or may from time to time hereafter be, amended or re-enacted;

       

(e)

a time of day is a reference to London time;

       

(f)

the index to and the headings in this Agreement are inserted for convenience
only and are to be ignored in construing this Agreement; and

       

(g)

words importing the plural shall include the singular and vice versa.




2.

THE FACILITies




2.1

Facilities

     

Subject to the terms of this Agreement, the Lender shall make available:

 

 

(a)

the Capex Facility;

       

(b)

the Opex Facility; and

 

 
8

--------------------------------------------------------------------------------

 

 


 

(c)

the Additional Capex Facility.




2.2

Amount




 

(a)

The maximum aggregate principal amount capable of being drawn under the Capex
Facility is limited to $5,000,000.

       

(b)

The maximum aggregate principal amount capable of being drawn under the Opex
Facility is limited to $800,000.

       

(c)

The maximum aggregate principal amount capable of being drawn under the
Additional Capex Facility is limited to $3,000,000.




3.

APPLICATION OF ADVANCES




3.1

Purpose




 

(a)

On each Utilisation Date, the Lender shall pay the proceeds of each Advance of
the Capex Facility to the Operating Account which shall be applied by the
Operator exclusively in application towards Capex Facility Uses in accordance
with the Payment Waterfall.

       

(b)

On each Utilisation Date, the Lender shall pay the proceeds of each Advance of
the Opex Facility to the Operating Account which shall be applied by the
Operator exclusively in application towards Opex Facility Uses in accordance
with the Payment Waterfall.

       

(c)

On each Utilisation Date, the Lender shall pay the proceeds of each Advance of
the Additional Capex Facility to the Operating Account which shall be applied by
the Operator exclusively in application towards Additional Capex Facility Uses
in accordance with the Payment Waterfall.




4.

LEASE finanCING

     

Where the Lender acting as borrower under the Operator Debt Facilities Agreement
has borrowed a capex loan for the purpose of purchasing Movable Mine Equipment,
the Lender and Borrower shall enter into a Lease Agreement in respect of such
Movable Mine Equipment subject to the Master Lease Terms and in the form set out
in schedule 3 (Master Lease Terms) hereto.

 

5.

CONDITIONS PRECEDENT




5.1

Initial Conditions Precedent




The obligation of the Lender to make the first Advance available to the Borrower
under this Agreement is subject to the conditions set out in being fulfilled to
the satisfaction of the Lender.




5.2

Notification




When the Lender is satisfied that the conditions set out in have been fulfilled,
the Lender will promptly give notice to that effect to the Borrower.




5.3

Additional Conditions Precedent




 

(a)

The obligation of the Lender to make the Loans available to the Borrower is
subject to the following further condition that on both the date of the
Utilisation Request and each Utilisation Date, no Event of Default or Potential
Event of Default has occurred and continues unremedied or would result therefrom
and there having been no material adverse change to any of the Parties hereto.

 

 
9

--------------------------------------------------------------------------------

 

 




 

(b)

The Borrower shall only be entitled to deliver a Utilisation Request under
clause (Delivery of Utilisation Request), where the Lender acting as Operator
has given prior notice to the Borrower of the need to deliver a Utilisation
Request to meet the funding requirements set out in the Capex Plan and Opex
Budget as set out in clause below.

 

6.

DRAWDOWN PROCEDURES




6.1

Delivery of Utilisation Request

     

To request a Loan under this Agreement, the Borrower must deliver to the Lender
a duly completed Utilisation Request not later than 11.00 a.m. ten Business Days
before the proposed Utilisation Date.







6.2

Notification to the Borrower




 

(a)

The Lender shall notify the Borrower where a Utilisation Request is required to
be delivered to meet the funding requirements set out in the Capex Plan and Opex
Budget on or around the date on which the Lender requests the utilisation of the
relevant facility under the Operator Debt Facilities Agreement.




 

(b)

The Lender shall notify the Borrower where a Lease Agreement is required to be
entered into to meet the funding requirements set out in the Capex Plan on or
around the date on which the Lender requests the utilisation of the capex
facility under the Operator Debt Facilities Agreement.

     

6.3

Content of Utilisation Request

     

The Utilisation Request delivered to the Lender must be in the form set out in
schedule 2 and must specify each of the following:

 

 

(a)

the amount of the relevant Loan, which must comply with clause (Amount of
Request);

       

(b)

the purpose of such borrowing, which must be permitted by clause (Purpose);

       

(c)

the proposed Utilisation Date (which must be a Business Day falling within the
Availability Period); and

       

(d)

details of the Operating Account to which the proceeds of the Advance are to be
paid;

           Each Utilisation Request must attach a Utilisation Report.




6.4

Amount of Request

     

In no event may the amount specified in the Utilisation Request be such that the
Loan would thereby exceed the maximum amount of the relevant Facility in
accordance with clause (Amount).

 

6.5

Requests Irrevocable

     

The Utilisation Request once given may not be withdrawn or revoked.

 

 
10

--------------------------------------------------------------------------------

 

 





6.6

Making of Loan




Subject to the provisions of this Agreement, the Lender will make the Loans
available to the Borrower on the relevant Utilisation Date in accordance with
clause (Payments by Lender).




6.7

Automatic Cancellation




 

(a)

Any part of a Facility undrawn at the end of the Availability Period shall
thereupon be automatically cancelled.




 

(b)

Where the Lender notifies the Borrower in accordance with clause (Notification
to the Borrower) that it has borrowed a capex loan under the Operator Debt
Facilities Agreement for the purpose of purchasing Movable Mine Equipment, an
amount equal to that capex shall be automatically cancelled from the Capex
Facility.

 

7.

INTEREST




7.1

Rate




The Loans will bear interest for each of their Interest Periods at the rate per
annum determined by the Lender to be the aggregate of the applicable:




 

(a)

Margin; and




 

(b)

LIBOR, being the applicable rate of LIBOR which is fixed as at the relevant
Utilisation Date for each Loan.

 

7.2

Calculation




Interest will be calculated on the basis of actual days elapsed and a 360 day
year and will accrue from day to day from, and including, the relevant
Utilisation Date.




7.3

Interest Periods




All Interest Periods for all Loans with be one month.




7.4

Payment of Interest




Provided that there are sufficient amounts standing to the credit of the
Operating Account on the Repayment Date (having made all payments of a higher
priority in accordance with clause 10 (Revenues and Payment Waterfall) of the
Operating Agreement), the Lender shall apply such amounts to pay interest
accrued on the Loans to the Lender in arrears on the last day of each Interest
Period and on the relevant Repayment Dates.




7.5

Default Interest




If the Borrower fails to pay any sum (including, without limitation, any sum
payable under this clause ) under this Agreement or any other Finance Document
on its due date (an "unpaid sum"), then provided that such failure to pay is not
a direct result of any act or omission of the Lender, the Borrower will pay
default interest on such unpaid sum from its due date to the date of actual
payment (as well after as before judgement) at a rate (the "Default Rate")
determined by the Lender to be five per cent. per annum above:




 

(a)

where the unpaid sum is principal which has fallen due prior to the expiry of
the relevant Interest Period, the rate applicable to such principal immediately
prior to the date it so fell due (but only for the period from such due date to
the end of the relevant Interest Period); or

 

 
11

--------------------------------------------------------------------------------

 

 




 

(b)

in any other case (including principal falling within (a)) above once the
relevant Interest Period has expired) the rate which would be payable if the
unpaid sum was made for a period equal to the period of non-payment divided into
successive Interest Periods of such duration as shall be selected by the Lender
(a "Default Interest Period").

 

7.6

Compounding




Default interest will be payable on demand by the Lender and will be compounded
at the end of each calendar month.




7.7

Notification




The Lender will promptly notify the Borrower of each determination of the
Default Rate and each selection of a Default Interest Period.




7.8

Market Disruption




If a Market Disruption Event occurs, the Parties shall discuss in good faith a
substitute basis for determining the rate of interest payable and if the Parties
are unable to agree, the rate shall be determined by the Lender (acting
reasonably).




8.

REPAYMENT AND PREPAYMENT




8.1

Repayment of Loans and interest




 

(a)

Provided that there are sufficient amounts standing to the credit of the
Operating Account on the Repayment Date (having made all payments of a higher
priority in accordance with clause 10 (Revenues and Payment Waterfall) of the
Operating Agreement), the Lender shall on the relevant Repayment Date apply such
amounts towards repayment of the Loans in the percentages set out in the
relevant Repayment Schedule.




 

(b)

Where there are insufficient amounts standing to the credit of the Operating
Account:

 

 

(i)

on the last day of each Interest Period and each Repayment Date which are
available to be applied by the Lender towards repayment of the interest in
accordance with clause (Payment of Interest); and




 

(ii)

on each Repayment Date which are available to be applied by the Lender towards
repayment of the Loans in accordance with clause ,


(the aggregate amount of such shortfall being the "Shortfall Amount"), the
Borrower shall pay the Shortfall Amount to the Lender for value on the last day
of each Interest Period or on the Repayment Date (as applicable).

 

 

(c)

For so long as the Shortfall Amount remains outstanding, interest shall be
payable on such Shortfall Amount at the default interest rate set out at clause
(Default Interest) and such default interest shall be payable on the earlier of
the date the Shortfall Amount (or any part thereof) is paid and the next
applicable Repayment Date. Any unpaid default interest shall be added to the
Shortfall Amount on each relevant Repayment Date.




 

(d)

Where there is a Shortfall Amount, the Lender shall apply such funds as are
available in the following order of priority:

 

 

(i)

to repay (pro rata) all outstanding Opex Loans (and all default interest due
thereon);

 

 
12

--------------------------------------------------------------------------------

 

 




 

(ii)

to repay (pro rata) all outstanding Additional Capex Loans (and all default
interest due thereon); and

 

 

(iii)

to repay the Capex Loan (and all default interest due thereon),


in each case in accordance with clause 10 (Revenues and Payment Waterfall) of
the Operating Agreement.




8.2

Prepayment of Loans




The Borrower may prepay the whole or any part of any Loan at any time, together
with interest accrued thereon up to the date of prepayment.




9.

PAYMENTS




9.1

Payments by Borrower




All payments to be made by the Borrower hereunder are to be made to the Lender
in Dollars in immediately available funds for value not later than 11.00 a.m. on
the date in question to such account as the Lender specifies for this purpose.




9.2

Payments by Lender




The relevant Loans will be made available by the Lender to the Borrower in
immediately available funds on the Utilisation Date.




9.3

No Set-Off or Deductions




All payments made by the Borrower under the Finance Documents (whether of
principal or interest) must be paid in full without set-off or counterclaim and
not subject to any condition and free and clear of and without any deduction or
withholding for or on account of any Taxes (except as provided in clause 
(Taxes)).




9.4

Business Days




If any sum would otherwise become due for payment pursuant to any of the Finance
Documents on a day which is not a Business Day, such sum shall become due on the
next succeeding Business Day and all sums payable under any of the Finance
Documents calculated by reference to any period of time shall be recalculated on
the basis of such extension in time.




10.

TAXES




If any deduction or withholding for or on account of Taxes or any other
deduction from any payments made or to be made by the Borrower hereunder is
required by law, then the Borrower will promptly pay to the Lender an additional
amount being the amount required to procure that the aggregate net amount
received by the Lender equals the full amount which would have been received by
it had no such deduction or withholding or other deduction been made.




11.

CHANGE IN CIRCUMSTANCES




11.1

Increased Costs




If the effect of any change in or introduction or making after the date of this
Agreement of any law, regulation, treaty or official directive or official
request applicable to the Lender (whether or not having the force of law but, if
not, being of a type with which that Lender is accustomed, expected or required
to comply) or any change in the interpretation or application thereof or
compliance by the Lender with the same (including without limitation those
relating to Taxation, reserve asset, special deposit, cash ratio, liquidity or
capital adequacy requirements or any other form of banking or monetary controls)
is to:

 

 
13

--------------------------------------------------------------------------------

 

 




 

(a)

impose an additional cost on the Lender as a result of it having entered into
any of the Finance Documents or making or maintaining its participation in the
Loan or of it performing its obligations under the Finance Documents; or




 

(b)

reduce any amount payable to the Lender hereunder or reduce the effective return
on its capital or any class thereof; or

 

 

(c)

result in the Lender making any payment or foregoing any interest or other
return on or calculated by reference to any amount received or receivable by the
Lender from any other party under any of the Finance Documents,


(each such increased cost, reduction, payment, foregone interest or other return
being hereafter referred to in this clause as an "increased cost"), then:




 

(i)

the Lender will notify the Borrower of such event promptly upon its becoming
aware of the same; and




 

(ii)

within two Business Days of demand from time to time by the Lender, the Borrower
will pay to the Lender such amount as the Lender determines to be necessary to
compensate the Lender for such increased cost (or the portion of such increased
cost as is in the opinion of the Lender (acting reasonably) attributable to its
entering into the Finance Documents or of making or maintaining its
participation in the Loan or of maintaining its commitment).

 

11.2

Illegality




If it becomes unlawful for the Lender to continue to make the Facilities
available to the Borrower and the Lender has notified the Borrower accordingly,
the Borrower will prepay the Loan together with all interest accrued thereon and
all other amounts due under this Agreement within the period permitted by the
relevant law.




12.

VAT AND STAMP DUTIES




12.1

VAT




All fees payable under the Finance Documents are exclusive of any value added
tax or other similar tax chargeable upon or in connection with such fees.




12.2

Stamp Duties, etc




The Borrower will pay and within two Business Days of demand indemnify the
Lender from and against any liability for any stamp duty, documentary,
registration and other duties and Taxes (if any) which are or may hereafter
become payable in connection with the entry into, performance, execution or
enforcement of any of the Finance Documents or to which any of the Finance
Documents may otherwise be or become subject or give rise.




12.3

Delay in Payment




The Borrower will within two Business Days of demand indemnify the Lender from
and against any losses or liabilities which it may incur as a result of any
delay or omission by the Borrower to pay any such duties or Taxes.




13.

GUARANTEE AND INDEMNITY




13.1

Each Guarantor irrevocably and unconditionally and jointly and severally:

 


 

(a)

guarantees to the Lender the punctual performance by the Borrower of all of its
obligations under the Finance Documents now or in the future due, owing or
incurred in whatsoever manner, whether actual or contingent, whether incurred
solely or jointly with any other person and whether as principal or surety
together with all liabilities in respect of interest and all costs, charges and
expenses incurred in connection with those obligations (the "Debtor's
Obligations");

 

 
14

--------------------------------------------------------------------------------

 

 




 

(b)

undertakes with the Lender that if the Borrower does not pay any amount
comprised in the Debtor's Obligations when due, each Guarantor shall (subject in
the case of the circumstances described in clause (Non-payment), to the elapse
of the periods referred to therein) immediately on demand pay that amount as if
it were the principal obligor; and

 

 

(c)

undertakes to indemnify the Lender on demand against any cost, loss or liability
suffered by the Lender if the guarantee given under paragraph (a) or any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal.

 

13.2

Continuing Security




The obligations of each Guarantor under clause (Guarantee and Indemnity), (the
"Guarantee Obligations"):




 

(a)

are a continuing security and will extend to the ultimate balance of the
Debtor's Obligations regardless of any intermediate payment or discharge in
whole or part; and




 

(b)

are to be in addition to and are not in any way prejudiced by and shall not
merge with any other security which the Lender may now or in the future hold.

 

13.3

Discontinuation of Guarantee Obligations




If, notwithstanding paragraph (Continuing Security) above, the Guarantee
Obligations cease to be continuing obligations the Guarantor will remain liable
in relation to all Debtor's Obligations as at the date of discontinuation
(whether demanded or not) and whether or not the Borrower is then in default in
relation to the Debtor's Obligations.




13.4

Lender Protections




The Guarantee Obligations shall not be discharged, diminished or in any way
affected as a result of any of the following (whether or not known to the
Guarantors or the Lender):




 

(a)

any time, consent or waiver given to, or composition made with, the Borrower or
any other person;




 

(b)

the release of any co-surety or any other person;

 

 

(c)

any amendment to or replacement of, any of the Finance Documents or any other
agreement, instrument or security (however fundamental);

 

 

(d)

the taking, variation, compromise, renewal, release of or refusal or neglect to
perfect or enforce any rights against or security over assets of the Borrower or
any other person;

 

 

(e)

any purported obligation of the Borrower or any other person to the Lender (or
any security for that obligation) becoming wholly or in part void, invalid,
illegal or unenforceable for any reason;

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

(f)

any incapacity, lack of power, authority or legal personality or any change in
the constitution of, or any amalgamation or reconstruction of, the Borrower, the
Lender or any other person;

 

 

(g)

any Guarantor or the Borrower becoming insolvent, going into receivership or
liquidation or having an administrator appointed or becoming subject to any
other procedure for the suspension of payments to or protection of creditors or
similar proceedings; or

 

 

(h)

any other act, omission, circumstance, matter or thing which, but for this
provision, might operate to release or otherwise exonerate a Guarantor from any
of its obligations under this guarantee.

 

13.5

Immediate Recourse




Each Guarantor waives any right it may have of first requiring the Lender to
proceed against or enforce any rights or security or claim payment from any
person before claiming from it under this guarantee.




13.6

No Subrogation




Subject to clause (Exercise of Subrogation) below, until all the Debtor's
Obligations have been irrevocably paid and discharged in full, each Guarantor
will not exercise any rights which they may have:




 

(a)

to be subrogated to or otherwise take benefit (in whole or in part) of any
security or monies held, received or receivable by the Lender under any Finance
Document or of any guarantee or security taken pursuant to, or in connection
with, the Finance Documents by the Lender;




 

(b)

to exercise or enforce any of its rights of subrogation, indemnity or
contribution against the Borrower or any co-surety;

 

 

(c)

to bring legal or other proceedings for an order requiring the Borrower to many
any payment, or perform any obligation, in respect of which each Guarantor has
given a guarantee, undertaking or indemnity under clause (Guarantee and
Indemnity);

 

 

(d)

following a claim being made on the Guarantor under clause (Guarantee and
Indemnity), to demand or accept repayment of any monies due from the Borrower or
claim any set-off or counterclaim against the Borrower;

 

 

(e)

to claim or prove in a liquidation or other insolvency proceeding of the
Borrower or any co-surety in competition with the Lender.


13.7

Exercise of Subrogation




 

(a)

Following the making of a demand under clause (Guarantee and Indemnity), each
Guarantor will (at their own cost) promptly take such of the steps or actions as
are referred to in clause (No Subrogation) above as the Lender may from time to
time stipulate.




 

(b)

If the Guarantors receive any payment or other benefit in relation to the rights
referred to in clause (Payments) it shall hold that payment or other benefit (to
the extent necessary to enable all amounts which may be or become payable to the
Lender by the Borrower under or in connection with the Finance Documents to be
repaid in full) on trust for the Lender and shall promptly pay or transfer the
same to the Lender or as the Lender may direct.

 

 

 
16

--------------------------------------------------------------------------------

 

 

13.8

Payments




All payments to be made by the Guarantors under this clause (Guarantee and
Indemnity) are to be made to the Lender:




 

(a)

in immediately available cleared funds in the same currency in which the sums
comprised in the Debtor's Obligations are denominated to the account the Lender
specifies for this purpose; and




 

(b)

in full without set-off or counterclaim and not subject to any condition and
free and clear of and without deduction or withholding for or on account of any
taxes or any other purpose. If any deduction or withholding from any payment is
required by law then the Guarantors will promptly pay to the Lender an
additional amount being the amount required to procure that the aggregate net
amount received by the Lender will equal the full amount which would have been
received by it had no deduction or withholding been made.

 

13.9

Suspense Account




Until all Debtor's Obligations have been irrevocably satisfied in full, the
Lender may place and keep any money received or recovered from a Guarantor in
relation to the Debtor's Obligations in a suspense account. Amounts deposited in
such account shall accrue interest at the Lender's usual rate for deposits of a
similar nature from time to time and interest accrued shall be credited to that
account.




13.10

Cumulative powers and avoidance of payments     

 




 

(a)

The powers which this clause (Guarantee and Indemnity) confers on the Lender are
cumulative, without prejudice to its powers under the general law, and may be
exercised as often as the Lender thinks appropriate.




 

(b)

Any settlement or discharge between the Lender and the Borrower and/or the
Guarantors shall be conditional upon no security or payment to the Lender by the
Borrower or the Guarantors or any other person being avoided or set aside or
ordered to be refunded or reduced by virtue of any provision or enactment
relating to insolvency and accordingly (but without limiting the Lender's other
rights under this guarantee) the Lender shall be entitled to recover from the
Guarantors the value which the Lender has placed upon such security or the
amount of any such payment as if such settlement or discharge had not occurred.

 

13.11

Miscellaneous




 

(a)

The Guarantors will pay to the Lender on demand the amount of all costs and
expenses (including legal fees and any taxes thereon) incurred by the Lender in
connection with the enforcement of this guarantee.




 

(b)

No failure or delay by the Lender in exercising any right under this guarantee
shall operate as a waiver of that right nor shall any single or partial exercise
of any right preclude any other or further exercise of that or any other right.

 

 

(c)

If any provision of this guarantee is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired in
any way.

 

 

(d)

The Lender may at any time assign or otherwise transfer all or any part of its
rights under this guarantee.

 

 

(e)

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
guarantee and no person other than the parties to this guarantee or any
permitted assignee of the Lender shall have any rights under it, nor shall it be
enforceable by virtue of that Act by any person other than the parties to it.

 

 

 
17

--------------------------------------------------------------------------------

 

 

14.

REPRESENTATIONS AND WARRANTIES given by the obligors




14.1

Reliance




The representations and warranties set out in this clause (Representations and
Warranties given by the Obligors) are made by the Borrower and (where specified)
each of the Guarantors, accordingly the Parties acknowledge that the Lender has
entered into this Agreement and the other Finance Documents, and the Lender has
agreed to provide the Facilities, in full reliance on the representations given
hereunder.




14.2

Time for Making Representations and Warranties




 

(a)

The representations and warranties in this clause 14 (Representations and
Warranties given by the Obligors) are made by the Obligors on the date of this
Agreement.




 

(b)

With the exception of clauses 14.16 (Insolvency), (Anti-Corruption) and 14.20
(ABB Consent), each representation is deemed to be repeated by the Obligors on
the date of each Utilisation Request and the first Business Day of each Interest
Period.

 

 

(c)

When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

 

14.3

Status and Incorporation




 

(a)

Each Obligor is a corporation, duly incorporated and validly existing as a
limited liability company under the laws of the relevant Obligor's jurisdiction
of incorporation.




 

(b)

Each Obligor has the power to own its respective assets and carry on such
business as it currently conducts.

 

 

(c)

Each Obligor has the capacity to sue and be sued in its own name.

 

14.4

Binding Obligations




The obligations expressed to be assumed by each Obligor and the transactions
contemplated by the Transaction Document to which it is a party are legal,
valid, binding and enforceable obligations and will be enforceable in accordance
with their respective terms.




14.5

Non-Conflict with Other Obligations




The entry into, and performance by each Obligor of, and the transactions
contemplated by, the Transaction Documents to which it is a party do not and
will not conflict with:




 

(a)

any law or regulation applicable to it;




 

(b)

its constitutional documents; or

 

 

(c)

any agreement or instrument which is binding upon it or any of its assets.

 

 

 
18

--------------------------------------------------------------------------------

 

 

14.6

Power and Authority




 

(a)

Each Obligor has the capacity, power and authority to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is a party
and the transactions contemplated by those Transaction Documents.




 

(b)

No limit on the Borrower's powers will be exceeded as a result of the borrowing,
grant of security or giving of indemnities contemplated by the Transaction
Documents to which it is a party.

 

14.7

Authorisations and Other Consents




 

(a)

All Authorisations and other third party consents required to:




 

(i)

enable each Obligor to lawfully enter into and exercise its rights and comply
with its obligations under the Transaction Documents to which it is a party;




 

(ii)

ensure the legality, validity or enforceability of the Transaction Documents to
which each Obligor is a party; and/or

 

 

(iii)

make the Transaction Documents to which each Obligor is a party admissible in
evidence in its jurisdiction of incorporation,


(in each case) have been obtained or effected and are in full force and effect
or will be obtained or effected and will be in full force and effect by the date
on which they are required.




 

(b)

All material Authorisations required to enable each Obligor to carry out its
business and operations have been obtained or effected and are in full force and
effect or will be obtained or effected and will be in full force and effect by
the date on which they are required.




 

(c)

For the purposes of clause 14.7(b), the Borrower has obtained and holds the
Toukhmanuk Mine Licences and Authorisations and such licences and authorisations
are in full force and effect and constitute all the material authorisations
necessary for the conduct of Operations and no other Authorisations are
necessary for the conduct of Operations.

 

 

(d)

No steps have been taken which are likely to lead to:

 

 

(i)

the revocation, termination or suspension of any Authorisation referred to in
clauses 14.7(a), 14.7(b) or 14.7(c) which has been granted; or




 

(ii)

any material or adverse variation of any such Authorisation.

 

14.8

Compliance with Laws




Each Obligor is in compliance in all material respects with all Laws and
Authorisations applicable to it and the Operations.




14.9

Governing Law and Enforcement




Subject to any general principles and provisions of law:




 

(a)

the chosen law of each of the Transaction Documents to which each Obligor is a
party will be recognised and enforced in its jurisdiction of incorporation; and

 

 
19

--------------------------------------------------------------------------------

 

 




 

(b)

any judgment obtained in the jurisdiction of the chosen law of a Transaction
Document to which each Obligor is a party will be recognised and enforced in its
jurisdiction of incorporation

 

14.10

No Proceedings Pending or Threatened




No material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency, which has a reasonable prospect of being
adversely determined have (to the best of its knowledge and belief) been started
or threatened against the any of the Obligors.




14.11

Provision of Documents




The Lender has been provided with copies or details of all material documents
and contracts relating to the Mine and no other agreements or arrangements exist
which would materially affect the transactions or arrangements contemplated by
the Transactions Documents




14.12

Mine Ownership and Title




 

(a)

The Mine Owner owns all currently existing infrastructure, equipment, supplies
and tools present in the Mine Area.




 

(b)

The Borrower is the absolute legal and beneficial owner of the Toukhmanuk Mine
Licences and Authorisations and the Mine Owner Property.

 

 

(c)

The Toukhmanuk Mine Licences and Authorisations and the Mine Owner Property is
free from any Security or other interest of any kind other than the Permitted
Security.

 

 

(d)

The Borrower is not under any obligation to create any Security over the Mining
Licence (Permission) or all or any part of the Mine Owner Property save for any
Permitted Security.

 

14.13

Ownership




The Borrower is an indirect wholly owned subsidiary of GGCRM and an indirect
subsidiary of GGC.




14.14

Indebtedness




The Borrower has no Financial Indebtedness other than the Permitted
Indebtedness.




14.15

Security




The Borrower is the legal and beneficial owner of the Products, in respect of
which security is purported to be given under the Security Document and each
Security Document:




 

(a)

has or will have the ranking in priority which it is expressed to have in the
relevant Security Document and it is not subject to any prior ranking or pari
passu ranking Security save for the Permitted Security; and




 

(b)

is:

 

 

(i)

valid and enforceable against the Borrower; and




 

(ii)

not capable of being avoided or set aside, whether in the Borrower's winding up,
administration, dissolution or otherwise.

 

 

 
20

--------------------------------------------------------------------------------

 

 

14.16

Insolvency




No:




 

(a)

corporate action, legal proceeding or other procedure or step described in
clause (Insolvency proceedings); or




 

(b)

creditors' process described in clause (Creditors' process),

has been taken or, to the knowledge of the Obligors, is threatened against the
any of the Obligors and none of the circumstances described in clause
(Insolvency) applies.




14.17

Anti-Bribery and Corruption




Each Obligor (including its agents, officers and employees) has not directly or
indirectly: (i) given, promised, offered or authorised; or (ii) accepted,
requested, received or agreed to receive, any payment, gift, reward, rebate,
contribution, commission, incentive, inducement or advantage to or from any
person, in contravention of anti-bribery and corruption laws of any
jurisdiction.




14.18

No Default




 

(a)

No Default is continuing or is reasonably likely to result from the execution
of, or the performance of any transaction contemplated by, any Transaction
Document.




 

(b)

Except to the extent that the Borrower has notified the Lender in accordance
with clause 16.10 (Notification of Default), no other event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would constitute) a default or termination event (however described)
under any Transaction Document to which it is a party and no person has
disputed, repudiated or disclaimed liability under any Transaction Document to
which it is a party or evidenced an intention to do so.

 

14.19

Project Documents




 

(a)

Each Project Document is in full force and effect and no Obligor has received
any notice cancelling, revoking, suspending or amending any Project Document.




 

(b)

Each copy of a Project Document and Authorisation delivered to the Lender under
this Agreement is a true, complete and accurate copy of the original.




 

(c)

Other than the Transaction Documents to which the Obligors are a party, there is
no other agreement in connection with, or arrangements which amend, any Project
Document.

 

 

(d)

There is no dispute in connection with any Project Document of which any Obligor
is aware.

 

14.20

ABB Consent




Without prejudice to the generality of clause (Authorisations and Consents), the
Borrower has obtained all consents and Authorisations as required from ABB
pursuant to the terms of the ABB Debt Facilities Agreement (and such consents
and Authorisations are in full force and effect as at the date of this
Agreement) in order to enter into the Transaction Documents.

 

 
21

--------------------------------------------------------------------------------

 

 




15.

REPRESENTATIONS AND WARRANTIES given by the Lender




The representations and warranties set out in this clause (Representations and
Warranties Given by the Lender) are made by the Lender, accordingly the Parties
acknowledge that the Obligors have entered into this Agreement and the other
Finance Documents, in full reliance on the representations given hereunder..




15.1

Time for Making Representations and Warranties




The representations and warranties in this clause 15 (Representations and
Warranties given by the Lender) are made by the Lender on the date of this
Agreement.




15.2

Status and Incorporation




 

(a)

The Lender is a corporation, duly incorporated and validly existing as a limited
liability company under the laws of its jurisdiction of incorporation.




 

(b)

The Lender has the power to own its respective assets and to carry on such
business as it currently conducts.

 

15.3

Binding Obligations




The obligations expressed to be assumed by the Lender in this Agreement are
legal, valid, binding and enforceable obligations and will be enforceable in
accordance with their respective terms.




15.4

Non-Conflict with Other Obligations




The entry into and performance by the Lender of, and the transactions
contemplated by, the Transaction Documents to which it is a party do not and
will not conflict with:




 

(a)

its constitutional documents; or




 

(b)

any agreement or instrument binding upon it or any of its assets.

 

15.5

Power and Authority




The Lender has the capacity, power and authority to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is a party
and the transactions contemplated by those Transaction Documents.




15.6

Governing Law and Enforcement




Subject to any general principles and provisions of law:




 

(a)

the chosen law of each of the Transaction Documents to which the Lender is a
party will be recognised and enforced in its jurisdiction of incorporation; and




 

(b)

any judgment obtained in the jurisdiction of the chosen law of a Transaction
Document to which the Lender is a party will be recognised and enforced in its
jurisdiction of incorporation.

 

15.7

No Proceedings Pending or Threatened




No material litigation, arbitration or administrative proceedings of or before
any court, arbitral body or agency, which has a reasonable prospect of being
adversely determined have (to the best of its knowledge and belief) been started
or threatened against the Lender.

 

 
22

--------------------------------------------------------------------------------

 

 




15.8

No Winding-Up




No Insolvency Event has occurred in relation to the Lender.




15.9

Anti-Bribery and Corruption




The Lender (including its agents, officers and employees) has not directly or
indirectly: (i) given, promised, offered or authorised; or (ii) accepted,
requested, received or agreed to receive, any payment, gift, reward, rebate,
contribution, commission, incentive, inducement or advantage to or from any
person, in contravention of anti-bribery and corruption laws of any
jurisdiction.




15.10

Project Documents




 

(a)

Each Project Document is in full force and effect under English law and the
Lender has not received any notice cancelling, revoking, suspending or amending
any Project Document.




 

(b)

There is no dispute in connection with any Project Document of which the Lender
is aware.




16.

UNDERTAKINGS




16.1

Duration of Undertakings




The Borrower undertakes to the Lender in the terms of the following provisions
of this clause , such undertakings to commence on the date of this Agreement and
to continue until all liabilities and obligations of the Borrower under each of
the Finance Documents have been discharged and the Lender has no further
obligation hereunder.




16.2

Use of Proceeds




The Borrower will use the proceeds of the Loan only for the purposes specified
in clause (Purpose).




16.3

Authorisations




The Borrower will:




 

(a)

obtain and promptly renew from time to time and maintain in full force and
effect all Authorisations, and promptly make and renew from time to time all
such filings and registrations, as may be required under any applicable law or
regulation (i) to enable it to perform its obligations under each of the
Transaction Documents and (ii) for the validity, enforceability or admissibility
in evidence thereof; and




 

(b)

comply with the terms of, and promptly perform its obligations under, each of
the Transaction Documents.

 

16.4

Compliance with Laws




Each Obligor must comply in all material respects with:




 

(a)

all laws to which it is subject; and




 

(b)

all regulations applicable to it.

 

 
23

--------------------------------------------------------------------------------

 

 




16.5

Pari Passu Ranking




Each Obligor will ensure that its payment obligations under each of the Finance
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsecured and
unsubordinated creditors (actual or contingent) except for the Permitted
Financial Indebtedness and indebtedness preferred solely by operation of law.




16.6

Negative Pledge




 

(a)

Except as provided below, the Borrower may not create or allow to exist any
Security on any of its assets.




 

(b)

Paragraph (a) does not apply to:

 

 

(i)

any Security constituted by the Security Documents;




 

(ii)

any Security constituted by the ABB Security;

 

 

(iii)

any Security constituted by the Industrial Minerals Security; and

 

 

(iv)

any lien arising by operation of law and in the ordinary course of trading.

 

 

(c)

The Borrower may not:




 

(i)

sell, transfer or otherwise dispose of any of its assets on terms where it is or
may be leased to or re-acquired or acquired by it or any of its related
entities;




 

(ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

 

(iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts
save as set out in the Transaction Documents; or

 

 

(iv)

enter into any other preferential arrangement having a similar effect to that
referred to in paragraph (iii) above.

 

16.7

Financial Indebtedness




 

(a)

Except as provided below in paragraph (b), the Borrower may not incur any
Financial Indebtedness.




 

(b)

Paragraph (a) does not apply to:

 

 

(i)

any Financial Indebtedness incurred under the Finance Documents or the Project
Documents in the forms at the date of this Agreement;




 

(ii)

any Financial Indebtedness incurred under the ABB Debt Facilities Agreement;

 

 

(iii)

any Financial Indebtedness incurred under the Offtake Agreement; or

 

 

(iv)

any unsecured shareholder-loan or unsecured loan from any Affiliate of the
Borrower or the Guarantors which is subordinated on terms acceptable to the
Lender (acting reasonably) to the Financial Indebtedness under the Finance
Documents or the Project Documents.

 

 

 
24

--------------------------------------------------------------------------------

 

 

16.8

Mergers




The Borrower may not enter into any amalgamation, demerger, merger or
reconstruction.




16.9

Compliance with Project Documents




 

(a)

Each Obligor shall comply with all its obligations under each Project Document
to which it is a party in a proper and timely manner.




 

(b)

The Borrower shall preserve and maintain the Security created by each Security
Document and the validity, enforceability and priority thereof.

 

16.10

Notification of Default




Each Obligor will notify the Lender forthwith upon becoming aware of the
occurrence of an Event of Default or Potential Event of Default and will from
time to time on request supply the Lender with a certificate signed by any two
of its directors certifying that, in so far as it is aware, no Event of Default
or Potential Event of Default has occurred and is continuing or, if it is aware
that such is not the case, specifying the Event of Default or Potential Event of
Default which has occurred and the action taken or proposed to be taken to
remedy it.




17.

EVENTS OF DEFAULT




Each of the matters specified in clauses to 17.15 (inclusive) is an "Event of
Default" save that no such matter will be an Event of Default if it is wholly or
materially caused directly by any act or omission of the Lender.




17.1

Non-Payment




Any Obligor does not pay on the due date any amount payable by it under a
Finance Document in the manner required under that Finance Document, unless the
non-payment:




 

(a)

is caused by technical or administrative error; and




 

(b)

is remedied within five Business Days of the due date.

 

17.2

Breach of Other Obligations




 

(a)

The Borrower does not comply with any term of clause (Negative pledge), clause
(Financial Indebtedness) or clause (Mergers).




 

(b)

Any Obligor fails to comply with any of its obligations under the Finance
Documents (other than any term referred to in clause (Non-payment), clause above
or any other term of this clause (Events of Default)) unless the non-compliance:

 

 

(i)

is capable of remedy; and




 

(ii)

is remedied within 30 Business Days of the earlier of the Lender giving notice
to the Borrower and the Borrower becoming aware of the non-compliance.

 

17.3

Misrepresentation




A representation made or repeated by any Obligor in any Finance Document or in
any document delivered by or on behalf of the Borrower under any Finance
Document is incorrect when made or deemed to be repeated, unless the
circumstances giving rise to the misrepresentation:




 

(a)

are capable of remedy; and

 

 
25

--------------------------------------------------------------------------------

 

 




 

(b)

are remedied within 30 Business Days of the earlier of the Lender giving notice
and the Borrower becoming aware of the misrepresentation.

 

17.4

Cross-Default




Any of the following occurs in respect of the Borrower:




 

(a)

any of its Financial Indebtedness is not paid when due (after the expiry of any
originally applicable grace period);




 

(b)

any of its Financial Indebtedness:

 

 

(i)

becomes prematurely due and payable;




 

(ii)

is placed on demand; or

 

 

(iii)

is capable of being declared by a creditor to be prematurely due and payable or
being placed on demand,


in each case, as a result of an event of default (howsoever described); or




 

(c)

any commitment for its Financial Indebtedness is cancelled or suspended as a
result of an event of default (howsoever described).




17.5

Insolvency




Any of the following occurs in respect of any Obligor:




 

(a)

it is, or is deemed for the purposes of section 123(b) or (c), of the Insolvency
Act 1986, unable to pay its debts as they fall due or insolvent;




 

(b)

it admits its inability to pay its debts as they fall due;

 

 

(c)

it suspends making payments on any of its debts or announces an intention to do
so;

 

 

(d)

by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling of any of its indebtedness;
or

 

 

(e)

a moratorium is declared in respect of any of its indebtedness.

 

17.6

Insolvency Proceedings




Any corporate action, legal proceedings or other procedure or step is taken in
relation to:




 

(i)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor;




 

(ii)

a composition, compromise, assignment or arrangement with any creditor of any
Obligor;

 

 

(iii)

the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of any Obligor
or any of its assets; or

 

 

 
26

--------------------------------------------------------------------------------

 

 

 

(iv)

enforcement of any Security over any assets of any Obligor.

 

17.7

Creditors' Process




Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of any Obligor and is not discharged within 30 Business Days.




17.8

Similar Events Elsewhere




There occurs in relation to any Obligor or any of its assets in any country or
territory in which it is incorporated or carries on business or to the
jurisdiction of whose courts it or any of its assets is subject any event which
appears to the Lender (acting reasonably) to correspond in that country or
territory with any of those mentioned in clauses (Insolvency) to (Creditors'
process) (inclusive).




17.9

Effectiveness of Transaction Documents




 

(a)

It is or becomes unlawful for any Obligor to perform any of its obligations
under the Finance Documents or its obligations under the Project Documents or
any Security created or expressed to be created or evidenced by the Security
Documents ceases to be effective.




 

(b)

Any obligation or obligations of any Obligor under any Transaction Document are
not or cease to be legal, valid, binding or enforceable.

 

 

(c)

Any Finance Document ceases to be in full force and effect or any Security is
alleged to be ineffective.

 

 

(d)

Any Obligor rescinds or purports to rescind or repudiates or purports to
repudiate any Transaction Document or Security to which it is a party, disclaims
a liability under any such document or evidences an intention to rescind or
repudiate any Transaction Document or Security.

 

17.10

Authorisations




Any material Authorisation:




 

(a)

is not obtained or effected by the time it is required;




 

(b)

is revoked or cancelled or otherwise ceases to be in full force and effect;

 

 

(c)

is not renewed on substantially the same terms; or

 

 

(d)

is materially varied.

 

17.11

Project Documents




 

(a)

Any Obligor is in default for failing to perform its obligations under any
Project Document to which it is party.




 

(b)

Any Project Document is terminated or becomes capable of being terminated
otherwise than by reason of full performance of the agreement or expiry of its
term or with the express consent of the Lender.

 

 

 
27

--------------------------------------------------------------------------------

 

 

17.12

Nationalisation




 

(a)

Any material part of the Mine or Operations is nationalised, expropriated or
compulsorily acquired.




 

(b)

Any part of the Borrower's rights under the Transaction Documents is forfeited,
suspended or otherwise abrogated by any Government Entity.




17.13

Litigation




Any litigation, arbitration or administrative, governmental, regulatory or other
investigations, proceedings or disputes are current or pending or threatened
against any Obligor which have or, if adversely determined, are reasonably
likely to have a Material Adverse Effect.




17.14

Material Adverse Effect




Any event or series of events not otherwise described in this clause (Events of
Default) occurs which in the opinion of the Lender (acting reasonably) has a
Material Adverse Effect.




17.15

Getik Subsoil Use Rights Pledge Agreement




Each of the events of default set out under the Getik Subsoil Use Rights Pledge
Agreement shall be an Event of Default under this Agreement.




17.16

Cancellation and Repayment




At any time after the occurrence of an Event of Default (and so long as it is
continuing) the Lender may by written notice to the Borrower do all or any of
the following in addition and without prejudice to any other rights or remedies
which it may have under this Agreement or any of the other Finance Documents:




 

(a)

cancel any undrawn amount of the Facilities whereupon the same shall be
cancelled forthwith and the Lender will have no further obligation under this
Agreement; and/or




 

(b)

declare the Loans to be immediately due and payable, whereupon the same shall
become immediately due and payable by the Borrower, together with interest
accrued thereon and all other sums due, owing or payable under each of the
Finance Documents or declare the same to be due and payable on demand in which
case the Borrower shall make payment thereof on demand by the Lender made at any
time thereafter; and/or

 

 

(c)

take any other action, exercise any other right or pursue any other remedy
conferred upon the Lender by any Finance Document or by any applicable law or
regulation or otherwise as a consequence of such Event of Default.

 

18.

APPLICATION OF MONEYS




Any moneys received or realised by the Lender under any of the Finance Documents
may be applied by the Lender to any item of account or liability or transaction
to which they may be applicable in such order or manner as the Lender may
determine.

 

 
28

--------------------------------------------------------------------------------

 

 




19.

NOTICES




19.1

Mode of Service




 

(a)

Save as specifically otherwise provided in this Agreement any notice, demand or
other communication to be served under this Agreement shall be duly given or
made when delivered (in the case of personal delivery or letter) and when
received (in the case of facsimile, email or other electronic communication) to
such party addressed to it.




 

(b)

The address, facsimile number and email address of each party to this Agreement
for the purposes of clause are the address, facsimile number and email address
shown immediately after its name on the signature page of this Agreement (in the
case of parties to this Agreement).

 

 

(c)

Any notice, demand or other communication to be served by the Borrower on the
Lender will be effective only on receipt by the Lender and then only if the same
is expressly marked for the attention of the department or officer (if any)
identified with the Lender's signature (below) (or such other department or
officer as the Lender may from time to time specify for this purpose).

 

19.2

Deemed Service




 

(a)

A notice or demand will be deemed to be given as follows:




 

(i)

if by letter, when delivered personally or on actual receipt;




 

(ii)

if by facsimile, when delivered;

 

 

(iii)

if by electronic mail or other electronic means, when actually received in
readable form

 

19.3

Proof of Service




In proving service of any notice it will be sufficient to prove, in the case of
a letter, that such letter was properly stamped or franked first class,
addressed and placed in the post or, in the case of delivery by hand or courier,
when left at the correct address and, in the case of a facsimile transmission,
that such facsimile was duly transmitted to the facsimile number of the
addressee referred to in clause (Mode of Service) above, or in the case of
electronic mail, that such email was duly transmitted to the email address of
the addressee referred to in clause (Mode of Service) above. .




20.

NO IMPLIED WAIVERS




20.1

Failure to Exercise Rights




No failure or delay by the Lender in exercising any right, power or privilege
under any of the Finance Documents will operate as a waiver thereof nor will any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.




20.2

Cumulative Rights




The rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights and remedies provided by law.

 

 
29

--------------------------------------------------------------------------------

 

 




20.3

Grant of Waivers




A waiver given or consent granted by the Lender under this Agreement will be
effective only if given in writing and then only in the instance and for the
purpose for which it is given.




21.

INVALIDITY OF ANY PROVISION




If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions will not be affected or impaired in
any way.




22.

CONFIDENTIALITY




The parties will keep the Finance Documents and the subject matter thereof
confidential save to the extent that they are required by law or regulation to
disclose the same. The Lender agrees with the Borrower to hold confidential all
information which it acquires under or in connection with the Finance Documents
save to the extent it is required by law or regulation to disclose the same or
the same comes into the public domain (otherwise than as a result of a breach of
this clause ). The Lender or the Borrower may, however, disclose such
information to its auditors, legal advisers or other professional advisers (the
"Advisers") for purposes connected with the Finance Documents.




23.

CHANGES TO PARTIES




23.1

No Transfers




No party may assign or transfer all or any part of its rights, benefits or
obligations under this Agreement or any of the other Finance Documents without
the prior written consent of the other parties.




23.2

Benefit of Agreement




This agreement will be binding upon, and enure for the benefit of, each party
hereto and its or any subsequent successors or permitted assigns.




24.

Amendment




24.1

No modification, variation or amendment to this Agreement shall have any effect
unless it is in writing and has been signed by each of the parties.




24.2

The parties shall co-operate in good faith to agree any amendments to this
Agreement necessary to comply with the Mining Licence (Permission) and Armenian
law provided that nothing in this clause shall require any party to act to its
commercial disadvantage or incur significant costs or losses.

 

25.

Entire agreement




This agreement contains everything the parties have agreed and supersedes all
earlier agreements in relation to the subject matter of this Agreement.




26.

Arbitration




26.1

Any dispute, controversy or claim arising out of or in relation to this
Agreement, including any question regarding its existence, validity, formation
or the breach or termination thereof, which cannot be resolved by discussion in
good faith between the parties within 60 days of a party giving notice of such
dispute, controversy or claim to the other party, shall be finally settled by
arbitration under the Rules of Arbitration of the London Court of International
Arbitration (the "LCIA") in force on the date of such dispute by the arbitrators
appointed in accordance with the said Rules and this clause .

 

 
30

--------------------------------------------------------------------------------

 

 




26.2

For the purposes of clause :

 

 

(a)

the number of arbitrators shall be three (3);




 

(b)

each of the parties shall appoint one (1) arbitrator and the two (2) arbitrators
so appointed shall select the third arbitrator who shall act as chairman;

 

 

(c)

if within a period of 30 days from the end of the 60 days after which the party
gave notice of such dispute, controversy or claim to the other party, either the
Borrower or the Lender has failed to appoint an arbitrator, or the appointed
arbitrators have failed to select the third arbitrator, the LCIA shall appoint
such arbitrator or arbitrators;

 

 

(d)

the place of the arbitration shall be London, England; and

            

(e)

the arbitration proceedings shall be conducted in the English language and the
award shall be in English.

  

26.3

The arbitration award shall be final and binding on the parties and shall
exclude any right of appeal.




26.4

The arbitration award shall in all respects be fully valid and enforceable
without any further judgment or other act of any competent legal body other than
as strictly necessary for the enforcement of the award pursuant to any
applicable international convention.

 

26.5

The Parties shall share equally all fees and expenses of the arbitrators and
related administrative costs in connection with any arbitration convened under
this Agreement; but subject thereto, each party shall be fully responsible for
its own costs in relation to any such arbitration.

 

27.

GOVERNING LAW




This agreement and any dispute, controversy, proceedings or claim of whatsoever
nature arising out of or in any way relating to this Agreement or its formation
(including any non-contractual disputes or claims) shall be governed by and
construed in all respects in accordance with English law.




28.

COUNTERPARTS




This agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.




IN WITNESS whereof this Agreement has been duly executed on the date first
written above.




 

 
31

--------------------------------------------------------------------------------

 

 

Borrower




 

Signed by

for and on behalf of MEGO GOLD LLC

)

)

 

 

 

Notice Details

 

Address: Zarubyan 1/1, Yerevan, Armenia 0009

Email: ashotboghossian@gmail.com

Fax: +374 10 545698 

Attention: Ashot Boghossian, Director

 

Copy to:

 

Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner 

   

 

 

Lender

 

Signed by

for and on behalf of LINNE MINING LLC

)

)

 

 

Notice Details

 

Address: c/o Ameria 9, G. Lusavorich Str. Yerevan 0015, Armenia 

 

 

Facsimile: N/A

 

Email: info@linnemining.com and
j.kaplanishvili@borun.ge


Attention: Janiko Kaplanishvili

   

 

 

 
32

--------------------------------------------------------------------------------

 

 

 




Guarantors




Signed by

for and on behalf of GLOBAL GOLD CORPORATION

)

)

 

 

Notice Details

 

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman

 

Copy to:

 

Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner

   

 




 




Signed by

for and on behalf of GGCR MINING LLC

)

)

 

 

Notice Details

 

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman

 

Copy to:

 

Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner

   

 




 

 
33

--------------------------------------------------------------------------------

 

 

 




Signed by

for and on behalf of GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED

)

)

 

 

Notice Details

 

Address: International Corporate Center at Rye, 555 Theodore Fremd Avenue, Suite
C208, Rye, New York 10580

Email: GGC@globalgoldcorp.com

Fax: +914 925 8860

Attention: Van Z. Krikorian / Jan Dulman

 

Copy to:

 

Address: Memery Crystal LLP, 44 Southampton Buildings, London, WC2A 1AP

Email: mdawes@memerycrystal.com

Fax: +44 (0)20 7400 3297

Attention: Michael Dawes, Partner

   

 

 

 
34

--------------------------------------------------------------------------------

 

 

 

schedule 1 




Conditions Precedent




1.

Project Documents




 

(a)

Copies of each Project Document in the agreed form duly executed and delivered
by all parties to them.




 

(i)

Operating Agreement;




 

(ii)

Operations Account Agreement;

 

 

(iii)

Offtake Agreement;

 

 

(iv)

the Guarantee; and

 

 

(v)

each Security Document.

 

2.

Corporate formalities




 

(b)

A certified copy of the constitutional documents of each Obligor.




 

(c)

A certified copy of the certificate of incorporation (or equivalent, if any) and
any certificates of incorporation of change of name for each Obligor.

 

 

(d)

A certified copy of a resolution of the board of directors of each Obligor:

 

 

(i)

approving the terms of, and the transactions and matters contemplated by, the
Transaction Documents to which it is a party and resolving that it execute,
deliver and perform the Transaction Documents to which it is a party;




 

(ii)

authorising a specified person or persons to execute the Transaction Documents
to which it is a party on its behalf; and

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents, notices or certificates (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Transaction Documents to which it is a party.

 

 

(e)

A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Transaction Documents and related
documents.




 

(f)

A certificate of each Obligor (signed by a director) confirming that borrowing
or guaranteeing or securing, as appropriate, the Total Facility Amount would not
cause any borrowing, guarantee, security or similar limit binding on the Obligor
(as applicable) to be exceeded.

 

 

(g)

A certificate of each Obligor (signed by a director) certifying that each copy
document relating to it specified in paragraph 1 (Project Documents) of this
schedule 1 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of Financial Close.

 

 

(h)

A certificate from the Borrower addressed to the Lender confirming that all
conditions precedent relating to the effectiveness of the Project Documents
(save for any condition as to the occurrence of Financial Close) have been
satisfied.

 

 

 
35

--------------------------------------------------------------------------------

 

 

3.

Effecting and Perfecting Security




 

(a)

Evidence satisfactory to the Lender that the Ministry of Energy and Natural
Resources has been duly notified (in accordance with Article 28 of the Subsoil
Code of the Republic of Armenia) of Getik Mining LLC's intention to pledge its
subsoil use rights relating to permission No. 29/035 (formerly No. 85) at the
Getik mine pursuant to the Getik Subsoil Use Rights Pledge Agreement prior to
such agreement being signed.




 

(b)

Evidence satisfactory to the Lender that the Ministry of Energy and Natural
Resources has been duly notified (in accordance with Article 28 of the Subsoil
Code of the Republic of Armenia) of the Borrower's intention to pledge its
subsoil use rights relating to the Mining Licence (Permission) pursuant to the
Mining Licence (Permission) Pledge Agreement prior to such agreement being
signed.

 

 

(c)

An official reference from the Ministry of Energy and Natural Resources
evidencing that the Getik Subsoil Use Rights Pledge Agreement has been duly
registered in the subsoil use rights registry books.

 

 

(d)

An official reference from the Ministry of Energy and Natural Resources
evidencing that the Mining Licence (Permission) Pledge Agreement has been duly
registered in the subsoil use rights registry books.

 

 

(e)

An official reference from the Agency of Registry of Legal Entities of the
Ministry of Justice confirming that the pledge over the 100% stake in the
capital of the Borrower created pursuant to the Share Pledge Agreement has been
duly registered.

 

4.

Powers of Attorney




Certified copies of any powers of attorney being relied upon by any person
signing a Transaction Document on behalf of any Obligor.




 

 
36

--------------------------------------------------------------------------------

 

 

schedule 2




Form of Utilisation Request




 



To:

 

Attention:

 

From:

     

Dated:

  ● 



 

 




Dear Sirs




Re: $● Mine owner debt facilities agreement dated ● (the "Mine Owner Debt
Facilities Agreement")

 




Pursuant to clause 6.2 (Content of Utilisation Request) of the Mine Owner Debt
Facilities Agreement we hereby give you notice of the following proposed Advance
under the [Capex/Opex/Additional Capex] Facility.




 



1.       Amount of proposed Advance

$●

     

2.       Purpose of proposed Advance

We confirm that the purpose of the proposed Advance is for [Capex Facility
Uses]/[Opex Facility Uses]/[Additional Capex Facility Uses].

       

3.       Proposed Utilisation Date

  ●          

4.       Payment should be made to

  ● 



 

We confirm that:






(i)

as far as we are aware, no Event of Default or Potential Event of Default has
occurred and is continuing or would result from the Loan being made; and








(ii)

there has been no Material Adverse Effect to the Parties.



 

A copy of the relevant Utilisation Report is attached to this Utilisation
Request.




Terms defined in the Mine Owner Debt Facilities Agreement shall have the same
meanings when used in this request.




 

………...........................

[Authorised Signatory]

for and on behalf of Mego Gold LLC

 

 

 
37

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Master Lease Terms




Definitions




A Capitalised term used in these Master Lease Terms shall have the meaning given
to it in this Agreement, unless it is otherwise defined as follows:




"Break Funding Costs" means in respect of each item of Movable Mine Equipment,
the costs incurred or to be incurred by the Lessor relating to the termination
of any capex loan advanced under the Operator Debt Facilities Agreement in
connection with the financing of the acquisition of the relevant Movable Mine
Equipment;




"Delivery Point" means the site of the Toukhmanuk mine;




"Effective Date" means the date on which all conditions precedent set out in
clause 5 (Conditions Precedent) of this Agreement have been satisfied or waived;




"Lease" has the meaning given to it in clause 1.2 below;




"Lease Agreement" means the form of lease agreement in respect of Movable Mine
Equipment in the form set out in Annex 1 hereto;




"Lease Closing Date" means, in relation to any Lease, the date on which the
Movable Mine Equipment specified in the relevant Lease Agreement is delivered
and accepted by Lessee in accordance with clause 2.6 below;




"Lease Satisfaction Date" means in relation to any Lease, the date on which all
payments of Rent have been fully and irrevocably paid for the relevant Movable
Mine Equipment as set out in the relevant Appendix 2 (Schedule of Rent);




"Lease Term" has the meaning given to it in clause 2.3 below;




"Lessee" means Mego Gold LLC;




"Lessor" means Linne Mining LLC;




"Master Lease Terms" means the terms and conditions set out in this schedule 3
of this Agreement;




"Movable Mine Equipment" means in relation to any Lease the movable mine
equipment described in the relevant Lease Agreement;




"Rent" has the meaning given to it in clause 3.1 below;




"Rent Payment Date" means the last business day of each month;




"Termination Date" means, in relation to any item of Movable Mine Equipment, the
date of termination of the leasing of such item of Movable Mine Equipment
pursuant to the relevant Lease;




"Termination Payment" means in respect of any item of Movable Mine Equipment the
sum of:






 

(a)

the Termination Sum; and








 

(b)

any Break Funding Costs arising in connection with such termination;



 

 

 
38

--------------------------------------------------------------------------------

 

 

"Termination Sum" means, as of the Termination Date, all Rent which would have
been due in respect of the relevant item of Movable Mine Equipment under the
relevant Lease during the Lease Term if the relevant Event of Default had not
occurred; and




"Vendor" means the manufacturer, distributor, owner, supplier or other seller of
Movable Mine Equipment.






1.

Interpretation








1.1

By executing or causing to execute a Lease Agreement, the Lessor and the Lessee
agree upon the lease of Movable Mine Equipment specified therein upon the terms
and conditions set out in these Master Lease Terms and the further terms set out
in such Lease Agreement, together with all appendices and other documents and
instruments executed and delivered in connection with such Lease Agreement.








1.2

Each Lease Agreement, together with these Master Lease Terms, shall constitute a
separate distinct and independent agreement for the lease of Movable Mine
Equipment specified therein (each, a "Lease").


2.

Term, delivery and purpose








2.1

These Master Lease Terms shall be effective from the Effective Date and shall
expire on the later of 31 December 2013 and the date on which all Leases have
expired in accordance with the relevant Lease Term.








2.2

Prior to the commencement of any Lease Term with respect to any item of Movable
Mine Equipment, but not before the Effective Date, the Lessor will enter into a
purchase agreement pursuant to which the Lessor will agree to purchase certain
Movable Mine Equipment from a Vendor, provided that, in each case the Lessor's
purchase of the Movable Mine Equipment has been approved in accordance with
clause 8.2 (Approved programme and budget) of the Operating Agreement.


2.3

Each Lease shall become effective on the relevant Lease Closing Date and shall
expire on the earlier of the Lease Satisfaction Date and the Termination Date
(the "Lease Term").


2.4

The Lessor shall lease to Lessee Movable Mine Equipment as described in the
Lease Agreement subject to the conditions set out in these Master Lease Terms.


2.5

The Lessor shall tender the Movable Mine Equipment to the Lessee at the Delivery
Point. Upon such tender, Lessee shall accept such item or items of Movable Mine
Equipment, delivery of such Movable Mine Equipment shall have occurred and
thereupon such Movable Mine Equipment shall be deemed subject to the relevant
Lease.


2.6

The Lessee shall indicate and confirm its acceptance of each item of Movable
Mine Equipment delivered in accordance with clause 2.5 above, by signing and
dating the relevant Lease Agreement in respect of such Movable Mine Equipment.
The Lessee hereby undertakes to sign any Lease Agreement within 3 Business Days
of receiving such Lease Agreement from the Lessor.


2.7

The Lessee acknowledges that the Lessor will purchase the Movable Mine Equipment
for the sole purpose of leasing it to the Lessee who shall make such Movable
Mine Equipment available to Lessor for the purposes of Operations in accordance
with clause 13.2 (Mine Owner Property) of the Operating Agreement. Accordingly,
the Lessee shall not be entitled for any reason whatsoever to refuse to accept
delivery of Movable Mine Equipment once such Movable Mine Equipment has been
delivered in accordance with clause 2.5 above.



 

 

 
39

--------------------------------------------------------------------------------

 

 




3.

Rent








3.1

The Lessee shall pay to the Lessor, with respect to any Lease, rental payments
on each Rent Payment Date in the amount set out in Appendix 3 (Schedule of Rent)
of the relevant Lease Agreement until the expiry of the Lease Term (the "Rent").
The Rent set out in Appendix 3 of each Lease Agreement is VAT exclusive and the
VAT amount applicable as of the respective date of the Rent payment shall be
calculated and paid to the Lessor in addition to the net amount of the Rent








3.2

All Rent and other amounts payable under a Lease shall be made in immediately
available funds to the Lessor.


3.3

Where the Lessor is entitled to any payment (other than Rent) in accordance with
these Master Lease Terms, then such payment shall be made within 5 Business Days
from the date on which the payment amount is agreed or determined and while no
Event of Default is continuing shall be paid in immediately available funds to
the Lessor.


4.

Use and maintenance








4.1

During the Lease Term:








 

(a)

the Lessee shall use, operate, protect, maintain and repair the relevant Movable
Mine Equipment; and








 

(b)

the Lessee will effect and maintain all insurances required in relation to the
relevant Movable Mine Equipment.


4.2

The Lessor and the Lessee acknowledge that the Lessor in its capacity as
Operator under the Operating Agreement, shall be entitled carry out the
obligations set out in clause 4.1 on behalf of the Mine Owner under and in
accordance with paragraphs 1.16(d) and 1.7(a) of schedule 1 of the Operating
Agreement.








5.

Loss and damage








5.1

Subject to clauses 5.5(a) and 20 of the Operating Agreement, the Lessee assumes
all risk of any damage to or loss, theft, confiscation or destruction of any
Movable Mine Equipment during the Lease Term (a "Casualty").








5.2

Where insurance proceeds are received by the Lessor as a result of a Casualty,
the remaining Rent payable by the Lessee under the relevant Lease Agreement
shall be proportionately reduced as reasonably calculated by the relevant
Lessor.


6.

Transfer of Title to the Movable Mine Equipment








6.1

On each relevant Lease Satisfaction Date, legal title to the Movable Mine
Equipment shall transfer from the Lessor to the Lessee and the Lessor shall
procure the execution of all formalities and documents required to effect the
transfer of the legal title to such Movable Mine Equipment to the Lessee.








7.

vendor Warranties








7.1

The warranties provided by the relevant Vendor relating to each item of Movable
Mine Equipment as at the Lease Closing Date shall be set out in Appendix 2 to
such Lease Agreement. The Lessor makes no representation or warranty as to the
completeness or accuracy of the information contained in any such Appendix 2.








7.2

Subject to clause 5.7 of the Operating Agreement, if prior to the Lease
Satisfaction Date the Movable Mine Equipment does not operate as warranted, is
defective, becomes obsolete, or is unsatisfactory for any reason, the Lessor
shall make all claims on behalf of the Lessee against the Vendor. The Lessor
shall have no obligation to supply to Lessee a replacement for any such item of
Movable Mine Equipment.



 

 

 
40

--------------------------------------------------------------------------------

 

 




7.3

On each Lease Satisfaction Date, the Lessor shall use its reasonable endeavours
to assign the benefit of any and all manufacturer, Vendor, subcontractor,
supplier or maintenance performer warranties to the Lessee to the extent the
same are capable of being assigned by the Lessor.


8.

Representations and warranties








8.1

The representations and warranties set out in clauses 14.3 (Status and
incorporation) to 14.17 (Anti-Bribery and Corruption) (inclusive) of this
Agreement are hereby incorporated into these Master Lease Terms and shall apply
mutatis mutandis as if references to the "Borrower" or the "Obligors" were to
the "Lessee" and references to the "Lender" were to the "Lessor".








8.2

With the exception of clauses 14.6 (Insolvency) and 14.7 (Anti-Bribery and
Corruption), each representation is deemed to be repeated on each Lease Closing
Date and on each Rent Payment Date.


9.

Undertakings






Clause 16 (Undertakings) of this Agreement is hereby incorporated into these
Master Lease Terms and shall apply mutatis mutandis as if references to the
"Borrower" or the "Obligors" were to the "Lessee" and references to the "Lender"
were to the "Lessor".






10.

indemnity








10.1

The Lessee shall indemnify and hold harmless the Lessor, its directors,
employees, agents and contractors ("Lessor Indemnified Persons") from and
against all damage, loss, expense or liability of any nature suffered or
incurred by the Lessor Indemnified Persons (including any claims made by third
parties) in connection with the Movable Mine Equipment, including any personal
injury, disease, illness or death, or physical loss of or damage to property, of
the Lessor Indemnified Persons or any third party, except to the extent caused
by a material breach of a material obligation under a Lease, fraud or negligence
or wilful misconduct of the Lessor, its directors, employees, agents or
contractors.








10.2

The Lessee shall indemnify and hold harmless the Lessor Indemnified Persons from
and against all damage, loss, expense or liability of any nature suffered or
incurred by the Lessor Indemnified Persons (including any claims made by third
parties) in connection with any tax liability that may from time to time arise
under these Master Lease Terms with respect to the Lessee, including but not
limited to any VAT amount calculated with respect to any payment of Rent, except
to the extent caused by a material breach of a material obligation under a
Lease, fraud or negligence or wilful misconduct of the Lessor, its directors,
employees, agents or contractors.


11.

events of default








11.1

The events of default set out in clauses 17.1 (Non-payment) to 17.14 (Material
Adverse Effect) (inclusive) of this Agreement are hereby incorporated into these
Master Lease Terms and shall apply mutatis mutandis as if references to the
"Borrower" or the "Obligors" were to the "Lessee" and references to the "Lender"
were to the "Lessor" (each an "Event of Default").








11.2

At any time after the occurrence of an Event of Default (and so long as it is
continuing) the Lessor may by written notice to Lessee, with respect to its
Leases and the Equipment subject thereto, exercise one or more of the following
remedies with respect to any and all Leases and any and all items of Movable
Mine Equipment:



 

 

 
41

--------------------------------------------------------------------------------

 

 




 

(a)

dispose of any Movable Mine Equipment, or hold, use, operate or keep idle such
Movable Mine Equipment, free and clear of any rights or interests of Lessee
therein;








 

(b)

recover direct damages for the breach of such Lease, including the payment of
all Rent and other amounts payable thereunder, and all costs and expenses
incurred by any Lessor in exercising its remedies or enforcing its rights
thereunder (including all legal fees);


 

(c)

cancel such Lease and, as damages for the loss of Lessor’s bargain and not as a
penalty, declare immediately due and payable an amount equal to the Termination
Payment applicable to such item of Movable Mine Equipment which Lessee
acknowledges to be reasonable in light of the anticipated harm to the Lessor
that might be caused by an Event of Default and the facts and circumstances
existing as of the relevant Lease Closing Date, together with all other amounts
due and payable to the Lessor pursuant to the terms hereof; and


 

(d)

pursue all other remedies under applicable law.


11.3

Lessee shall pay default interest on any overdue amount pursuant to any Lease at
the Default Rate from the date on which such amount was due until the same is
paid.








11.4

No remedy referred to in clause 12.2 above shall be exclusive, each shall be
cumulative and in addition to any other remedy available to the Lessor, at law
or in equity, and all such remedies shall survive the cancellation of any Lease.
The Lessor’s exercise or partial exercise of, or failure to exercise, any remedy
shall not restrict the Lessor from further exercise of that remedy or any other
available remedy.


12.

miscellaneous








12.1

The following clauses set out in this Agreement are hereby incorporated into
these Master Lease Terms and shall apply mutatis mutandis as if references to
the "Borrower" or the "Obligors" were to the "Lessee" and references to the
"Lender" were to the Lessor: clauses 19 (Notices), 20 (No implied waivers), 21
(Invalidity of any provision), 22 (Confidentiality), 23 (Changes to parties), 24
(Entire agreement), 25 (Arbitration) and 26 (Governing law).






 

 
42

--------------------------------------------------------------------------------

 

 

 

ANNEX 1

 

Form of Lease Agreement

 

Lease Agreement Number: [●]

 

This lease agreement (“Lease Agreement”) is made between Linne Mining LLC
(“Lessor”) and Mego Gold LLC (“Lessee”) and is executed pursuant to master lease
terms agreed between Lessor and Lessee under a debt facilities agreement between
the same parties dated [●] (the “Master Lease Terms”), which are hereby
incorporated into this Lease Agreement by this reference. The conditions in this
Lease Agreement shall only apply as between Lessor and Lessee.

 

Unless otherwise defined in this Lease Agreement, capitalised terms used in this
Lease Agreement have the respective meanings assigned to such terms in the
Master Lease Terms. If any provision of this Lease Agreement conflicts with any
provision of the Master Lease Terms, the provisions contained in this Lease
Agreement shall prevail. Lessee hereby authorises Lessor to insert the serial
numbers and other identification data of the Movable Mine Equipment, dates and
other omitted factual matters or descriptions in this Lease Agreement.

 



1.

Description of Movable Mine Equipment






The items of Movable Mine Equipment to be delivered under this Lease Agreement,
have a cost to Lessor in the aggregate of £[●] (excluding VAT), which may
include related expenses (collectively "Lessor’s Cost") and are set out in
Appendix 1 (Items of Movable Mine Equipment) hereto.

 



1.

Bill of Sale






The Lessor hereby confirms that the purchase of the Movable Mine Equipment has
been approved in accordance clause 8.2 of the Operating Agreement and attaches
hereto a copy of the bill of sale relating to the Movable Mine Equipment duly
executed by the relevant Vendor.






2.

Acceptance






Lessee acknowledges and represents that the Movable Mine Equipment has been
delivered to and received by Lessee and hereby irrevocably accepts the same as
“Movable Mine Equipment” leased by Lessor under this Lease Agreement as of the
date written below (the "Lease Closing Date").

 



3.

Lease Term






The original Lease Term for the Lease of each item of Movable Mine Equipment
under this Lease Agreement shall begin on the Acceptance Date and end on the
last Rent Payment Date set out in Appendix 3 (Schedule of Rent) (the “Expiry
Date”) unless such Lease Agreement is terminated prior to the Expiry Date in
accordance with the provisions of the Master Lease Terms.

 



4.

Rent






Rent shall be payable by the Lessee to the Lessor under this Lease Agreement
during the Lease Term on each Rent Payment Date until the expiry of the Lease
Term in the amounts set out in Appendix 3 (Schedule of Rent) of this Lease
Agreement.

 



5.

Vendor Warranties






The warranties provided by the relevant Vendor relating to each item of Movable
Mine Equipment are set out in Appendix 2 to this Lease Agreement. The Lessor
makes no representation or warranties as to the completeness or accuracy of the
information contained in Appendix 2.

 

 

 
43

--------------------------------------------------------------------------------

 

 



6.

Representations and warranties






Lessee represents, warrants and agrees that all representations and warranties
of Lessee contained in the Master Lease Terms are restated as of the Lease
Closing Date and are true and correct as of such date.

 



7.

Payments






All payments to be made to Lessor under this Lease shall be paid in same day
funds as directed by Lessor.

 



8.

Counterparts






This Lease Agreement may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

 

 

 



……………………………………

 

…………………………………………….

 

[●]

 

[●]

 

For and on behalf of Lessor

 

For and on behalf of Lessee

 

 

 

 

 

 

 

 

 

Dated:

 

 

 



 

 

 
44

--------------------------------------------------------------------------------

 

 

 

Appendix 1 – Items of Movable Mine Equipment

 

 



Description of Movable Mine Equipment

Serial Number

Unit price

Quantity

Total Purchase Price

         



 

 

 

 
45

--------------------------------------------------------------------------------

 

 

 

Appendix 2 – Existing Vendor Warranties

 

 

 
46

--------------------------------------------------------------------------------

 

 

 

Appendix 3 – Schedule of Rent

 



Rent Payment Date (Monthly)

Rent

VAT rate (%) payable upon the Rent as of the date of this Lease Agreement

                             



 




 

 

47